--------------------------------------------------------------------------------

DIRECTOR / OFFICER NON-QUALIFIED STOCK OPTION AGREEMENT OF
ROYAL MINES AND MINERALS CORP.
A Nevada Corporation

THIS AGREEMENT is made between ROYAL MINES AND MINERALS CORP., a Nevada
corporation (hereinafter referred to as the "Company"), and «NAME» of «ADDRESS»,
«citystate» (hereinafter referred to as the “Optionee”), a director or officer
of the Company, or a director or officer of the Company’s subsidiary, effective
as of the «IssueDay» day of «IssueMonth», «IssueYear».

1.           Option Granted

The Company hereby grants the Optionee a non-qualified option to purchase
«SHARES» («NUMBEROPTIONS») shares of the Company’s Common Stock at a purchase
price of «EXERCISEPRICE» US per share for a term commencing on the effective
date of this Agreement and expiring at 5:00 pm (Pacific Time) on the «ExpireDay»
day of «ExpireMonth», «ExpireYear» (the “Expiration Date”), subject to
termination as set forth herein. All options will be fully vested upon execution
of this Agreement.

2.           Time of Exercise of Option

The Optionee may exercise the option granted herein at any time after the
effective date of this Agreement until the date of termination of the option as
provided herein.

3.           Method of Exercise

This option shall be exercised by written notice delivered to the Company at its
principal place of business, stating the number of shares for which the option
is being exercised. The notice must be accompanied by a check or other methods
of payment acceptable to the Plan Administrator for the amount of the purchase
price, and comply with all the requirements of the Company’s 2009 Stock
Incentive Plan dated January 12, 2009, a copy of which has been provided to the
Optionee.

4.           Capital Adjustments

The existence of this option shall not affect in any way the right or power of
the Company or its stockholders to: (1) make or authorize any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company's capital structure or its business; (2) enter into any merger or
consolidation; (3) issue any bonds, debentures, preferred or prior preference
stocks ahead of or affecting the common stock or the rights thereof, (4) issue
any securities convertible into any common stock, (5) issue any rights, options,
or warrants to purchase any common stock, (6) dissolve or liquidate the Company,
(7) sell or transfer all or any part of its assets or business, or (8) take any
other corporate act or proceedings, whether of a similar character or otherwise.

5.           Reorganization, Merger, Amalgamation and Consolidation

If there shall, prior to the exercise of any of the options provided for by this
Agreement, be any reorganization of the authorized capital of the Company by way
of consolidation, merger, subdivision, amalgamation or otherwise, or the payment
of any stock dividends, then there shall automatically be an adjustment in
either or both of the number of shares which may be purchased pursuant hereto or
the price at which such shares may be purchased so that the rights evidenced
hereby shall thereafter as reasonably as possible be equivalent to those
originally granted hereby. The Company shall have the sole and exclusive power
to make such adjustments as it considers necessary and desirable.

--------------------------------------------------------------------------------

- 2 -

In the event of a complete liquidation of the Company or a merger,
reorganization, or consolidation of the Company with any other corporation in
which the Company is not the surviving corporation, or the Company becomes a
wholly-owned subsidiary of another corporation, any unexercised options granted
under this Agreement shall be deemed cancelled unless the surviving corporation
in any such merger, reorganization, or consolidation elects to assume the
options under this Agreement or to issue substitute options in place thereof;
provided, however, that notwithstanding the foregoing, if such options would be
cancelled in accordance with the foregoing, the Optionee shall have the right
exercisable during a ten-day period ending on the fifth day prior to such
liquidation, merger, or consolidation to exercise such option in whole or in
part without regard to any installment exercise provisions in this Agreement.

6.           Transfer of this Option

During the Optionee's lifetime, this option shall be exercisable only by the
Optionee. This option shall not be transferable by the Optionee other than by
the laws of descent and distribution upon the Optionee's death. In the event of
the Optionee's death during the term of this Agreement, the Optionee's personal
representatives may exercise any portion of this option that remains vested and
unexercised at the time of the Optionee's death, provided that any such exercise
must be made, if at all, during the period within six (6) months after the
Optionee's death, and subject to the option termination date specified in
Paragraph 7(d) below.

7.           Termination of Option

This Agreement and the Optionee's right to exercise any options shall terminate
on the earliest of the following dates:

  (a)

Subject to subsection (b) below, the date which is thirty (30) days from the
later of the dates on which: (i) the Optionee ceases to act as a director or
officer of the Company or any subsidiary of the Company; (ii) the Optionee
ceases to be engaged as a consultant of the Company or any subsidiary of the
Company, if applicable; (iii) the Optionee ceases to be an employee of the
Company or any subsidiary of the Company, if applicable;

        (b)

In the event of the termination of the Optionee as a director, officer, employee
or consultant as a result of a breach of the Optionee’s obligations to the
Company or any subsidiary of the Company, the earliest date on which the
Optionee is terminated as a director, officer, employee or consultant;

        (c)

The date which is six months from the date of the Optionee's death, in the event
of termination as a result of the death of the Optionee; or

        (d)

The Expiration Date.

8.           Rights as Shareholder

The Optionee will not be deemed to be a holder of any shares pursuant to the
exercise of this option until he or she pays the option price and a stock
certificate is delivered to him or her for those shares.

--------------------------------------------------------------------------------

- 3 -

No adjustment shall be made for dividends or other rights for which the record
date is prior to the date the stock certificate is delivered.

9.           Integration with the Company’s 2009 Stock Incentive Plan

All of the terms and conditions of the Company’s 2009 Stock Incentive Plan, a
copy of which has been provided to the Optionee, are specifically made a part of
this Agreement and shall control with regard to the interpretation or
construction of any provision that is inconsistent herewith. This Agreement will
be governed by and construed in accordance with the laws of the State of Nevada.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
«IssueDay» day of «IssueMonth», «IssueYear».

ROYAL MINES AND MINERALS CORP.   by its authorized signatory:          



  Authorized Signatory               OPTIONEE:               SIGNATURE OF
DIRECTOR / OFFICER       «NAME»   NAME OF DIRECTOR / OFFICER       «ADDRESS»  
ADDRESS           «CITYSTATE»       «NUMBEROPTIONS»   NUMBER OF OPTIONS  

--------------------------------------------------------------------------------
